IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-84,178-01


                     EX PARTE ABSALON CUARTAS, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. F-2008-0072-E WHC 1 IN THE 367TH DISTRICT COURT
                          FROM DENTON COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, ___

S.W.3d ___, No. WR-82,101-01, 2015 WL 6518272 (Tex. Crim. App. Oct. 28, 2015).




FILED: January 27, 2016
DO NOT PUBLISH